 


109 HRES 297 IH: Supporting the goals and ideals of a National Medal of Honor Day to celebrate and honor the recipients of the Medal of Honor on the anniversary of the inception of that medal in 1863.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 297 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Salazar (for himself and Mr. Rogers of Michigan) submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Supporting the goals and ideals of a National Medal of Honor Day to celebrate and honor the recipients of the Medal of Honor on the anniversary of the inception of that medal in 1863. 
 
Whereas the Medal of Honor, the highest distinction that can be awarded to a member of the Armed Forces, is awarded by the President, in the name of the Congress, to members of the Armed Forces who have distinguished themselves conspicuously by gallantry and intrepidity at the risk of their lives above and beyond the call of duty; 
Whereas the Nation will forever be in debt to the recipients of the Medal of Honor for their bravery and sacrifice in times of war or armed conflict; 
Whereas the first Medal of Honor awards were presented to six men on March 25, 1863, by the Secretary of War; 
Whereas only 3,441 individuals out of the millions of men and women who have served the Nation in war, military operations, or other armed conflicts have been awarded the Medal of Honor; 
Whereas there are 123 Medal of Honor living recipients as of May 23, 2005; 
Whereas it is appropriate to honor the heroic recipients of the Medal of Honor; 
Whereas public awareness of the importance of the Medal of Honor has declined in recent years; 
Whereas the designation of a National Medal of Honor Day would focus the efforts of national, State, and local organizations striving to foster public appreciation and recognition of Medal of Honor recipients; and 
Whereas March 25 would be an appropriate date to observe National Medal of Honor Day: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the heroism and sacrifice of Medal of Honor recipients; 
(2)recognizes the educational opportunity that a National Medal of Honor Day would present to the American public; and 
(3)supports the goals and ideals of a National Medal of Honor Day to celebrate and honor the contributions of Medal of Honor recipients. 
 
